MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                              Jul 31 2020, 10:23 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT J.S.                               ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 31, 2020
of the Parent–Child Relationship                          Court of Appeals Case No.
of K.C. (Minor Child)                                     20A-JT-433
and                                                       Appeal from the Marion Superior
                                                          Court
J.S. (Father),
                                                          The Honorable Mark A. Jones,
Appellant-Respondent,                                     Judge

        v.                                                The Honorable Peter Haughan,
                                                          Magistrate

The Indiana Department of                                 Trial Court Cause No.
                                                          49D15-1901-JT-111
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-433| July 31, 2020                     Page 1 of 6
      Bradford, Chief Judge.



                                               Case Summary
[1]   J.S. (“Father”) and M.C. (“Mother”) are the parents of K.C. (“Child”). In

      January of 2020, the juvenile court terminated Father’s parental rights to Child.

      On appeal, Father contends that his due process rights were violated by the

      Department of Child Services’s (“DCS”) failure to make reasonable efforts to

      reunify him and Child by failing to provide him with services, case plans, and

      other documents. We affirm.1



                                Facts and Procedural History
[2]   On December 6, 2016, Child was born and tested positive for opiates. Child

      was removed from Mother’s care, and DCS petitioned for Child to be

      adjudicated a child in need of services (“CHINS”) on December 12, 2016. At

      the time of Child’s birth, Father was incarcerated after having been convicted of

      check fraud, identity deception, and methamphetamine possession. On April 6,

      2017, the juvenile court adjudicated Child to be a CHINS and entered a

      dispositional decree. In November of 2018, Father was released from

      incarceration, and the juvenile court modified its dispositional decree, ordering

      Father to participate in the parental participation order. On January 17, 2019,




      1
          Mother does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-433| July 31, 2020   Page 2 of 6
      the juvenile court changed the permanency plan to adoption. On February 7,

      2019, DCS petitioned for the termination of Mother and Father’s parental

      rights. On February 28, 2019, the juvenile court ordered Father to complete a

      parenting assessment, comply with all recommendations, and complete a

      father-engagement program.


[3]   The juvenile court held a factfinding hearing regarding DCS’s termination

      petition on August 19, September 5, October 24, and November 21, 2019. On

      October 24, 2019, Father was scheduled to present evidence at the factfinding

      hearing but failed to appear, and his attorney was unable to contact him,

      leading the juvenile court to continue the hearing. On November 21, 2019,

      Father again failed to appear at the factfinding hearing, and the juvenile court

      noted that there remained an active warrant for his arrest in another case. On

      January 24, 2020, the juvenile court terminated Father’s parental rights to

      Child, in doing so, the court concluded, inter alia, that


              f. The conditions that led to the Child’s removal or placement
              and retention outside the home of Father are: Father’s issues
              with substance abuse; his lack of safe and stable housing; his lack
              of stable employment; and his criminal behavior and
              involvement with the criminal justice system.

              g. These conditions have not been remedied.

              h. It is highly probable that these conditions will not be remedied,
              even if Father was given additional time to remedy the
              conditions. The Child’s CHINS case has been open for over three
              (3) years. Throughout this time, Father has continued to engage
              in ongoing substance abuse by using heroin, methamphetamine,
              and alcohol. He has consistently failed to provide safe and stable

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-433| July 31, 2020   Page 3 of 6
              housing for the Child and maintain stable employment. Although
              Father completed a parenting assessment and a substance abuse
              assessment, he did not consistently engage in or successfully
              complete the services recommended by those assessments: home-
              based therapy, home-based case management, and the
              recommended substance abuse treatment. Father currently has a
              pending criminal case and the criminal court issued a warrant for
              his arrest. Father subsequently failed to appear for trial in this
              matter. Father failed to consistently visit with the Child.

              i. Father has demonstrated a lack of commitment to preserve the
              parent-child relationship.

              j. There is a substantial probability that future neglect or
              deprivation will occur because of Father’s failure to remedy the
              conditions.


      Appellant’s App. Vol. II p. 25.



                                 Discussion and Decision
[4]   At the outset, we note that Father does not directly challenge the juvenile

      court’s termination of his parental rights to Child, but, rather, only contends

      that his due process rights were violated by DCS’s failure to make reasonable

      efforts to reunify him and Child by failing to provide him services, case plans,

      and other documents.


[5]   We conclude that Father’s contention fails for multiple reasons. First, because

      Father failed to raise his contention in the juvenile court, it is waived for

      appellate review. See Hite v. Vanderburgh Cty. Office of Family and Children, 845

      N.E.2d 175, 180 (Ind. Ct. App. 2006) (“It is well established that we may


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-433| July 31, 2020   Page 4 of 6
      consider a party’s constitutional claim waived when it is raised for the first time

      on appeal.”). Moreover, Father’s claim is based on DCS’s alleged failure to

      provide him with additional services, which he seems to believe were needed;

      however, Father failed to request these additional services and cannot use

      DCS’s alleged failure on appeal to challenge the termination of his parental

      rights. See In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000) (“[A] parent

      may not sit idly by without asserting a need or desire for services and then

      successfully argue that he was denied services to assist him with his

      parenting.”).


[6]   Finally, in In re J.W., Jr., we noted that


              The Indiana Supreme Court has long recognized that, in
              “seeking termination of parental rights,” the DCS has no
              obligation “to plead and prove that services have been offered to
              the parent to assist in fulfilling parental obligations.” S.E.S. v.
              Grant Cnty. Dep’t of Welfare, 594 N.E.2d 447, 448 (Ind. 1992).
              Likewise, we have stated on several occasions that, although
              “[t]he DCS is generally required to make reasonable efforts to
              preserve and reunify families during the CHINS proceedings,” that
              requirement under our CHINS statutes “is not a requisite
              element of our parental rights termination statute, and a failure to
              provide services does not serve as a basis on which to directly
              attack a termination order as contrary to law.” A.Z. v. Ind. Dep’t of
              Child Servs. (In re H.L.), 915 N.E.2d 145, 148 & n. 3 (Ind. Ct. App.
              2009) (emphasis added) (citing I.C. § 31-34-21-5.5); see also Elkins
              v. Marion Cnty. Office of Family & Children (In re E.E.), 736 N.E.2d
              791, 796 (Ind. Ct. App. 2000) (“even a complete failure to
              provide services would not serve to negate a necessary element of
              the termination statute and require reversal.”); Stone v. Daviess
              Cnty. Div. of Children & Family Servs., 656 N.E.2d 824, 830 (Ind.
              Ct. App. 1995) (“under Indiana law, even a complete failure to
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-433| July 31, 2020   Page 5 of 6
              provide services cannot serve as a basis to attack the termination
              of parental rights.”), trans. denied.


      27 N.E.3d 1185, 1190 (Ind. Ct. App. 2015) (emphasis in original), trans. denied.

      Based on our caselaw, Father’s contention cannot serve as a basis to attack the

      juvenile court’s termination of his parental rights.


[7]   The judgment of the juvenile court is affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-433| July 31, 2020   Page 6 of 6